Title: From John Adams to James Ronaldson, 23 February 1820
From: Adams, John
To: Ronaldson, James



Sir
Montezillo February 23d. 1820

I have received your favour of the 16th. and loose no time not a moment to acknowledge my obligation for it—I have been attentive to the Actions and Character of General Jackson and have read the Volume of his Geography—and have no hesitation in giving my opinion—that he is one of the greatest Military Characters that North America has produced—no present of the kind could have been more acceptable to me—than a Burst of this great Man—to whom we are all so deeply indebted—it is the more pleasing as it is the work of Mr Bush—a Native American—and a Name very dear to me—I have not had time as yet, to send an Order for the precious Monument—which I shall preserve with great Care, for the Contemplation of my Posterity—
I am Sir with many thanks for / your kindness, and politeness, / your obliged friend and / humble Servant
John Adams